DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 5/5/22 is acknowledged.  The traversal is on the ground(s) that restriction is only proper if the claims of the restricted groups are independent or patentably distinct and there would be a serious burden placed on the Examiner if restriction is not required. MPEP § 803. The burden is on the Examiner to provide reasons and/or examples to support any conclusion in regard to patentable distinction. MPEP § 803. The Office has characterized the claims of Groups I and I as related as a process of making and product made. Citing MPEP § 806.05(1), the Office stated:  In the instant case the product of Group I] may be formed by soldering, shrink fitting, etc. in the alternative to the recited brazing.
Section 806.05(f) of the MPEP states: A process of making and a product made by the process can be shown to be distinct inventions if either or both of the following can be shown: (A) that the process as claimed is not an obvious process of making the product and the process as c/aimed can be used to make another materially different product; or (B) that the product as claimed can be made by another materially different process. However, there is no evidence of record to show that the claimed product can be made as the Office has alleged, or that the claimed process can be used to make a different product. The Office has simply stated the conclusions. In view of the above, the Office has not shown the requirements of MPEP §806.05(1) and has failed to meet its burden for the restriction requirement. Moreover, MPEP § 803 states: If the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions. Applicants respectfully submit that a search of all the claims would not impose a serious burden on the Office.
This is not found persuasive because a product defined by the process by which it can be made is still a product claim (In re Bridgeford, 149 USPQ 55 (CCPA 1966)) and can be restricted from the process if the examiner can demonstrate that the product as claimed can be made by another and material different process.  As the previous examiner stated in the instant case the product of Group II may be formed by soldering, shrink fitting, etc. in the alternative to the recited brazing.  It should be noted that the nominal product-by-process claim 21 does not positively require the method steps of claim 1.
In addition,
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Thus, there is a burden on the examiner and the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation "the second surface" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
The term “basic” in claims 1 and 4 is a relative term which renders the claim indefinite. The term “basic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of basic are unclear.
In claim 1, line 18 it is unclear how there can be a “second line of intersection” without a “first line of intersection”.
Claim 2 recites the limitation "the tapered" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
The term “groove type” in claims 2 and 3 is a relative term which renders the claim indefinite. The term “groove type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The meets and bounds of “groove type” are unclear.
The term “deep” in claims 2 and 3 is a relative term which renders the claim indefinite. The term “deep” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The meets and bounds of “deep” are unclear.
The term “tightly” in claim 6 is a relative term which renders the claim indefinite. The term “tightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The meets and bounds of “tightly” are unclear.
Claim 8 recites the limitation "the bottom" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the free state" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  In addition, it is unclear as to what the applicant means by “the free state”.
In claim 11, line 3 it is unclear as to what the applicant means by “the free state”.
The term “extra-fine” in claim 13 is a relative term which renders the claim indefinite. The term “extra-fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The meets and bounds of “extra-fine” are unclear.
Claim 14 recites the limitation "the fabrication" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 18, lines 4-5 “0.0 to 0,1OE” is and improper range and unclear.

Allowable Subject Matter
Claims 1-20 could be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735